MEMORANDUM OF DECISION.
Plaintiffs appeal from an order of the Superior Court (York County, Brodrick, J.) granting defendant an attachment on his counterclaim. We reject plaintiffs’ claim that the affidavits submitted in support of the attachment contained a defective jurat. Moreover, a thorough review of the pleadings and affidavits fails to demonstrate that defendant has virtually no chance of recovery on his counterclaim. Accordingly, we find no clear abuse of discretion on the part of the Superior Court. Herrick v. Theberge, 474 A.2d 870, 874 (Me.1984).
The entry is:
JUDGMENT AFFIRMED.
All concurring.